Exhibit 10.1
 


FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) dated as of December 20, 2016 to the
Credit Agreement referenced below is by and among COMPUTER PROGRAMS AND SYSTEMS,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto,
and REGIONS BANKS, as Administrative Agent (the “Administrative Agent”).


W I T N E S S E T H :


WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement, dated as of January 8, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Borrower, the Guarantors identified therein, the Lenders
identified therein, and Regions Bank, as Administrative Agent and Collateral
Agent; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement, and the Required Lenders have agreed to the requested modifications
on the terms set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.            Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.            Amendment to the Credit Agreement.  Section 8.8(a) of the Credit
Agreement is hereby amended in its entirety to read as follows:
 
(a)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any Fiscal Quarter of the Borrower to be greater than the
ratio corresponding to such fiscal quarter set forth below:


Calendar Year
 
March 31
June 30
September 30
December 31
2016
 
3.50 to 1.0
3.50 to 1.0
3.50 to 1.0
3.50 to 1.0
2017
 
3.50 to 1.0
3.50 to 1.0
3.50 to 1.0
3.00 to 1.0
2018
 
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
2.50 to 1.0
thereafter
 
2.50 to 1.0
2.50 to 1.0
2.50 to 1.0
2.50 to 1.0



3.            Conditions Precedent.  This Amendment shall be effective upon
satisfaction of each of the following conditions precedent:
 
(a)            receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent; and
 
(b)            payment by the Borrower to the Administrative Agent, for the
account of each Lender that approves this Amendment, of a fee of 10 basis points
(0.10%) on the amount of the Revolving Commitment and the Outstanding Amount of
Term Loan of such Lender immediately prior to giving effect to this Amendment.
 

--------------------------------------------------------------------------------

 
4.            Amendment is a “Credit Document”.  This Amendment is a Credit
Document and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other
Credit Documents) shall be deemed to include this Amendment.


5.            Representations and Warranties; No Default.  Each Credit Party
represents and warrants to the Administrative Agent that, on and as of the date
hereof, immediately after giving effect to this Amendment, (a) the
representations and warranties contained in Section 6 of the Credit Agreement
and in the other Credit Documents are true and correct in all material respects
(except to the extent such representation or warranty is already qualified by
materiality in which case such representation and warranty is true and correct
in all respects) on and as the date hereof, except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (except to the extent such
representation or warranty is already qualified by materiality in which case
such representation and warranty is true and correct in all respects) as of such
earlier date, and (b) no event has occurred and is continuing which constitutes
an Event of Default or a Default.


6.            Reaffirmation of Obligations.  Each Credit Party (a) acknowledges
and consents to all of the terms and conditions of this Amendment, (b) affirms
all of its obligations under the Credit Documents and (c) agrees that this
Amendment and all documents, agreements and instruments executed in connection
with this Amendment do not operate to reduce or discharge such Credit Party’s
obligations under the Credit Documents.


7.            Reaffirmation of Security Interests.  Each Credit Party (a)
affirms that each of the Liens granted in or pursuant to the Credit Documents
are valid and subsisting and (b) agrees that this Amendment and all documents,
agreements and instruments executed in connection with this Amendment do not in
any manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Credit Documents.


8.            No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Credit Documents shall remain in full force and effect.


9.            Counterparts/Facsimile.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
(e.g. “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart of this Amendment.


10.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of New York.


 [signature pages follow]
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:
COMPUTER PROGRAMS AND SYSTEMS, INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Matt J. Chambless
 
Name:
Matt J. Chambless
 
Title:
Chief Financial Officer
 
 
 
GUARANTORS:
TRUBRIDGE, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
Computer Programs and Systems, Inc.
 
Its:
Managing Member
 
 
 
 
By:
/s/ Matt J. Chambless
 
Name:
Matt J. Chambless
 
Title:
Chief Financial Officer
 
 
 
 
EVIDENT, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
Computer Programs and Systems, Inc.
 
Its:
Managing Member
 
 
 
 
By:
/s/ Matt J. Chambless
 
Name:
Matt J. Chambless
 
Title:
Chief Financial Officer
 
 
 
 
HEALTHLAND HOLDING INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Matt J. Chambless
 
Name:
Matt J. Chambless
 
Title:
Chief Financial Officer
 
 
 
 
HEALTHLAND INC.,
 
a Minnesota corporation
 
 
 
 
By:
/s/ Matt J. Chambless
 
Name:
Matt J. Chambless
 
Title:
Chief Financial Officer
        AMERICAN HEALTHTECH, INC.,    a Mississippi corporation         By: /s/
Matt J. Chambless   Name: Matt J. Chambless   Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------

 
RYCAN TECHNOLOGIES, INC.,
 
a Minnesota corporation
 
 
 
 
By:
/s/ Matt J. Chambless
 
Name:
Matt J. Chambless
 
Title:
Chief Financial Officer

 
 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
REGIONS BANK
 
 
 
 
By:
/s/ Steven M. Hamil
 
Name:
Steven M. Hamil
 
Title:
Senior Vice President
 
 
 
LENDERS:
REGIONS BANK
 
 
 
 
By:
/s/ Steven M. Hamil
 
Name:
Steven M. Hamil
 
Title:
Senior Vice President
 
 
 
 
WELLS FARGO BANK, N.A.
 
 
 
 
By:
/s/ Akiko Farnsworth
 
Name:
Akiko Farnsworth
 
Title:
Vice President
 
 
 
 
HANCOCK BANK
 
 
 
 
By:
/s/ Edward E. Midyett
 
Name:
Edward E. Midyett
 
Title:
Senior Vice President
 
 
 
 
COMPASS BANK
 
 
 
 
By:
/s/ Mark Taylor
 
Name:
Mark Taylor
 
Title:
Senior Vice President
        FIFTH THIRD BANK         By: /s/ Joshua N. Livingston   Name: Joshua N.
Livingston   Title: Duly Authorized Signatory         KEYBANK NATIONAL
ASSOCIATION         By: /s/ David A. Wild   Name: David A. Wild   Title: Senior
Vice President         SUNTRUST BANK          By: /s/ Jonathan Hart   Name:
Jonathan Hart   Title: Vice President

 

--------------------------------------------------------------------------------

 
 
CITIZENS BANK N.A.
 
 
 
 
By:
/s/ Sean J. Lynch
 
Name:
Sean J. Lynch
 
Title:
Managing Director
 
 
 
 
TRUSTMARK NATIONAL BANK
 
 
 
 
By:
/s/ Robert F. Diehl, Jr.
 
Name:
Robert F. Diehl, Jr.
 
Title:
Executive Vice President
        BRYANT BANK         By: /s/ Gregory E. Strachan   Name: Gregory E.
Strachan   Title: President, Baldwin County         SYNOVUS BANK         By: /s/
Charles C. Clark, Jr.   Name: Charles C. Clark, Jr.   Title: Director        
JPMORGAN CHASE BANK, N.A.         By: /s/ William Horstman   Name: William
Horstman   Title: Authorized Officer

 